  Case 15-04762         Doc 58     Filed 02/05/19 Entered 02/05/19 09:56:45              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-04762
         DAVID E CHANCELLOR SR
         LASONDRA R PRICE
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/13/2015.

         2) The plan was confirmed on 06/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/12/2016, 11/28/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/21/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-04762        Doc 58        Filed 02/05/19 Entered 02/05/19 09:56:45                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $12,707.21
       Less amount refunded to debtor                               $9.85

NET RECEIPTS:                                                                                    $12,697.36


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,500.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $560.68
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,060.68

Attorney fees paid and disclosed by debtor:                   $500.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN FAMILY INSURANCE         Unsecured      2,007.00            NA              NA            0.00       0.00
AT&T                              Unsecured         150.00           NA              NA            0.00       0.00
BANK OF AMERICA                   Unsecured         200.00           NA              NA            0.00       0.00
BILL ME LATER                     Unsecured         600.00           NA              NA            0.00       0.00
CERASTES LLC                      Unsecured      1,200.00         671.04          671.04           0.00       0.00
CITY COLLEGES OF CHICAGO          Unsecured         800.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured     11,000.00     10,546.69        10,546.69           0.00       0.00
COMCAST                           Unsecured         850.00           NA              NA            0.00       0.00
COMCAST                           Unsecured         400.00           NA              NA            0.00       0.00
COMENITY CAPITAL BANK             Unsecured            NA         581.57          581.57           0.00       0.00
Commonwealth Financial            Unsecured         415.00           NA              NA            0.00       0.00
HOLY CROSS HOSPITAL               Unsecured      1,283.00            NA              NA            0.00       0.00
IL DEPT OF HEALTHCARE & FAMILY    Priority      13,992.00            NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT        Priority      13,992.00     14,378.50        14,378.50      8,208.47        0.00
IL STATE DISBURSEMENT UNIT        Priority             NA         766.92          766.92        428.21        0.00
JPMORGAN CHASE                    Unsecured         200.00           NA              NA            0.00       0.00
ONE STOP AUTO SALES               Secured        4,000.00            NA              NA            0.00       0.00
ONE STOP AUTO SALES               Unsecured      1,100.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured            NA       1,725.73        1,725.73           0.00       0.00
PREMIER CREDIT CORPORATION        Unsecured         231.00           NA              NA            0.00       0.00
ROBERT MORRIS COLLEGE             Unsecured      7,260.00            NA              NA            0.00       0.00
ROSELAND COMMUNITY HOSPITAL       Unsecured         648.00           NA              NA            0.00       0.00
SALLIE MAE                        Unsecured      3,882.00            NA              NA            0.00       0.00
SOUTH SHORE HOSPITAL              Unsecured      2,075.00            NA              NA            0.00       0.00
SPRINT NEXTEL                     Unsecured      1,142.00       2,017.31        2,017.31           0.00       0.00
ST BERNARD HOSPITAL               Unsecured         445.00           NA              NA            0.00       0.00
TCF BANK                          Unsecured          79.00           NA              NA            0.00       0.00
TMobile                           Unsecured         200.00           NA              NA            0.00       0.00
US DEPT OF ED GREAT LAKES         Unsecured     15,833.00     33,176.45        33,176.45           0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,512.00     13,009.26        13,009.26           0.00       0.00
VERIZON                           Unsecured         633.00        621.13          621.13           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-04762         Doc 58      Filed 02/05/19 Entered 02/05/19 09:56:45                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $15,145.42          $8,636.68              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                         $15,145.42          $8,636.68              $0.00

 GENERAL UNSECURED PAYMENTS:                             $62,349.18                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,060.68
         Disbursements to Creditors                             $8,636.68

TOTAL DISBURSEMENTS :                                                                      $12,697.36


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
